Title: To James Madison from William C. C. Claiborne, 3 January 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 January 1803, Natchez. “The enclosed hand bill [not found] has this moment reached me; it has every appearance of being an official publication.” The conduct of the Spanish government in Louisiana is “indeed extraordinary.” Recent acts manifest “determined hostility” to the U.S. “The violation of the Treaty, so far as related to the deposit at Orleans, gave rise to much agitation in this Territory, and this recent attack upon every principle of friendly intercourse, and of those acts of civility which ought to take place, between two nations in a state of peace, has rendered the ferment still greater.”
“We have in this part of the Territory, about two thousand Militia, pretty well organized,” six hundred of whom could take New Orleans, “provided there should be only Spanish troops to defend the place.” Informs JM there are “in Orleans and on the Coast, a number of Inhabitants devoted to the American interest, and in the event of hostilities, would most certainly join the American standard.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:253.



   
   Claiborne may have enclosed a copy of a 22 Dec. 1802 directive in the name of Carlos de Grand-Pré, governor of Baton Rouge, which was printed in the Natchez Conservator on 3 Jan. 1803. The directive stated that Grand-Pré had been informed by Morales on 6 Dec. 1802 that Spanish subjects were to have no commerce with U.S. citizens, who were only allowed the free navigation of the river for the export and import of goods and produce. The directive forbade the inhabitants of Baton Rouge to trade with vessels proceeding to or coming from American possessions (National Intelligencer, 11 Feb. 1803).


